UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2036


ROBERT V. WILKIE, individually and as Executor of the Estate of Judith Kathryn
Sellers Wilkie,

                     Plaintiff - Appellant,

              v.

AMICA MUTUAL INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:17-cv-00314-MR-WCM)


Submitted: January 27, 2020                                   Decided: February 13, 2020


Before KING and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert V. Wilkie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert V. Wilkie appeals the district court’s order denying relief on his Fed. R. Civ.

P. 60(b)(1) motion. We have reviewed the record and find no reversible error. See MLC

Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th Cir. 2008) (providing standard).

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            2